226 F.3d 651 (5th Cir. 2000)
UNITED STATES, Plaintiff-Appellee,v.ROBERT RANDALL REINHART, Defendant-Appellant.
No. 98-30547
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
September 11, 2000

Appeals from the United States District Court for the Western District of Louisiana; Richard T. Haik, Sr., Judge.
Before GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH,  DUHE WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.
Prior Report: 204 F.3d 581
PER CURIAM:


1
In view of the concession of the United States, in its brief before the en banc court, that Defendant-Appellant Robert Randall Reinhart's action in superimposing a photograph of the face of an identifiable minor on an image of the nude body is not conduct proscribed by 18 U.S.C. § 2251(a)and that remand for resentencing is hence appropriate, en banc consideration is no longer required and this case is remanded to the panel.